   Case 3:20-cv-14747-BRM Document 8 Filed 01/25/21 Page 1 of 2 PageID: 72




                            UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY


                                              :
HAROLD E. DUFFUS,                             :
                                              :       Case No. 3:20-cv-14747 (BRM)
                       Petitioner,            :
                                              :
       v.                                     :       MEMORANDUM ORDER
                                              :
ATTORNEY GENERAL OF STATE                     :
OF NEW JERSEY,                                :
                                              :
                       Respondent.            :
                                              :


       Pro se Petitioner, Harold E. Duffus, is a state prisoner confined at the South Woods State

Prison in Bridgeton, New Jersey. Petitioner filed a habeas petition pursuant to 28 U.S.C. § 2254.

(See ECF 1.) On October 26, 2020, this Court administratively terminated this action as Petitioner

failed to include the $5.00 filing fee, or, alternatively, Petitioner did not include a complete

application to proceed in forma pauperis as his application failed to include the required affidavit

of indigency. Furthermore, Local Civil Rule 81.2 provides:

               Unless prepared by counsel, petitions to this Court for a writ of
               habeas corpus . . . shall be in writing (legibly handwritten in ink or
               typewritten), signed by the petitioner or movant, on forms supplied
               by the Clerk.

L.Civ.R. 81.2(a). Petitioner also did not file his initial § 2254 habeas petition on the proper form.

       On November 23, 2020, Petitioner filed another in forma pauperis application as well as

another habeas petition. (See ECF 3 & 4.) On December 3, 2020, this Court denied Petitioner’s

application to proceed in forma pauperis as Petitioner’s prison account exceeded $200.00 and

Petitioner’s habeas petition was still on the incorrect form. (See ECF 5.) This Court

administratively terminated the action. (See id.)
   Case 3:20-cv-14747-BRM Document 8 Filed 01/25/21 Page 2 of 2 PageID: 73




       On or about January 15, 2021, Petitioner submitted the required $5.00 filing fee and request

for additional time to file his §2254 habeas petition on the proper form. (See ECF 7.) Petitioner

shall have thirty (30) days in which to submit a new § 2254 habeas petition on the proper form

supplied by the Clerk.

       IT IS on this 25th day of January 2021,

       ORDERED the Clerk of the Court shall RE-OPEN the file in this matter, and it is further

       ORDERED Petitioner has thirty (30) days from the date of this order to file a signed copy

of his § 2254 habeas petition on the proper form; it is further

       ORDERED the Clerk shall serve upon Petitioner by regular U.S. mail: (1) a copy of this

memorandum and order; (2) a blank § 2254 habeas petition form—AO 241(modified): DNJ-

Habeas-008 (Rev.01-2014).

                                                              /s/Brian R. Martinotti
                                                              HON. BRIAN R. MARTINOTTI
                                                              UNITED STATES DISTRICT JUDGE
